Olxvee, Chief Judge:
The merchandise the subject of the appeals for reappraisement enumerated in schedule “A,” attached hereto,, consists of birch plywood, exported from Finland in the years 1953 and 1954.
Counsel for the parties have stipulated and agreed that the merchandise and issues involved in the said appeal are the same in all material respects as those in the case of United States v. Plywood & Door Manufacturers Corporation, 46 Cust. Ct. 797, A.R.D. 133, and that the record in the cited case may be incorporated as part of the record herein.
The appeals have been submitted for decision upon written stipulation, on the basis of which I find that export value, as defined in section 402(d), Tariff Act of 1930, is the proper basis for the determination of the values of the birch plywood involved and that such values were those set forth in column “4” of said schedule “A,” packed, less the prorated amounts of the nondutiable charges set forth directly after the description of the merchandise in each said reappraisement case set forth in schedule “A.”
Judgment will issue accordingly.